OFFICE OF THE ATTORNEY       GENERAL    OF TEXAS
                             AUSTIN




Bonorablo I. A. Wood8
Stat.    Supmintondent   of F'ublioInrtruotion
Au4tln,Tou4




                                                  1 (Aotr 1941,
                                                 d.B. 83434,
                                                           Ch.



whioh w4 quote



                                         ar by   o o ntr a o t la
                                         4 8 of the ourrent

                            Br44dlov4 hold8 tht this motion
                             th4 lmxlmum of $8 par month for
                             term ae lnrtruotional ooslton
                            and th; zxxx~Qm18
                                            ot 87.50 per month
                           f the term for hi& rohool pup118
                         oo&raoted dlstrlotr and rttendl~


           #I should like to have your opinion 48 to winethor
        thl8 la th4 oorr4ot legrl lnt4rpr4prtion oi!reotion
        2, 4rt1414 8. You will boar in adnd that Ilaakell,
        uhioh is the r404iring dirtriot, is not 4 utato-aid
        sohool, and that the oontraoted dietr?iotr4x-4eligl-
        ble for aid.'
HonOnblO L. A. Woods, Pago #e




        Seotlon 8 &tIolo VIIS of th4 rural     rid bill author-
1448, under 8ertaL oondltlonr, the transfer of the entire
sohol44tle snrollment of 4 8ohool distriot umblo to aLaIntaIn
4 satirfactory sohool to an aoorodlted so~oul of hi;wr renk.
lhsre the transfor I8 lpadoto b rchool dlrtrlot not a state-aid
rohool, thr following protis%on I8 lppllcabla:

           e 4 l If the reoeIrIng rohool ir not a Stat4
           a
     Aid  rohool, th e soholsstio 04~~4   roll4 both white
     and oolored 8hall be o&Inbd,      t!aeper capita ap-
     portIonme& &all be paid dlroot to the reoolvlng
     sohool, all looeltax48 of the 8endIng oontraoting
     dietriot sm4pt those going to the interest 4nd
     rlnklng fund 8bl.l be orsdlted to th8 r404IvIq
     aohool by the T4x Colleator 46 colleoted, md th4
     sending oontraoting distrlot mill be




     for elementltrystudontrr." (Bupba8le added).

        Under any lntarpretotlon the largest amount ta vhloh
4 eohool dlatrlot, oondwtIng   a nine month 8oh001, could be
entltlod under the Aot would be $7.50 for erch high school
studont md $6.00 for each elementu‘y etudont for eaoh of nlno
ntonth8,Or a total or (f67.80Ond $45.00, rOspWtlV6ly.      But
does thir mean that eaoh sohool dirtriot ootil; wlthln the
term8 of the 4bove quoted prorlslon I4 lntltled to adji an
amount if the mm4 1s not needed or n40444aryt     X4 think  that
the lutgumgo wad oloerly 8hou8 that th4 atwror ia a negative
ollo. It lr grovldod th4t tho rending dlrtrlot is entitled to
aa muoh aid &8 la nooosaar to 4u,pplonwatmlaoal maintenance
and Stat4 arrllrblo funds 31 to oovor the 4pprovod ooet of In-
atruotlon p a rlehol44tIo In the rooelving rohool.* ‘A8 muoh
               WS ha+. b0.n infomud
                                  by -8b4FS    Of your~i88tbll
DiTiSh          tht
              th4   006t  Of ~StFUStiOa     i8 dbt4MiMd     by ItOW
lrbd bUd,@S  SUbritt4d    b.J th8 84hO41   li#tPI#t#, U#d th4 OOSt
Oi iartM8tiOn   18 484Ort4%lX4&   Sad 4&3XWOd     011 t&t -18.
on laquIryw   841-4 furthor lnforrrd     thatth4 ZqualIsatIonDT -
~I81Oa ha8 64t4tImhSd that iOr fiVb WtXthS th4 Easkoll SOhOO1
di#ttiOt Wi13 luti PO 8lQI~hmUlt~        fUlZd8 to OOVOl’ tb   apyromd
OOSt Of ln8tM34tiOn. ThSWfOW, a00d 18 8h.0~ for Oar fOUr
maths.   It foUo~8 that th4 SOndIng dlrtrlot -111 be 41l&lti4
for S~@bWZlt~     aid for ti.) fOIW mOZlth8. TO 411OW WaW taan
Sash 8n usouat would, under t&4 submItted budget, meats 4 mr-
plue.

        Th* puTgo    Ofth e  SUM %lid gMat  18 t0 Wk4  it pm-
ble for sohootr,  laeklng euffioirnt funds, to oporato properly
urd 8UOOO88fUu~   - ZiOt t0 OrOat 4 a~pb#   in th4 fund8 Of 4
dI6trIot. W4 quote the following provision fron Artlols VI of
the blllr

               l l r ,l      U&d A0 aid &ml;l tW   giY@Zi    UXil488    it
         OUI    b4 8hOWXIth4t       h&i pX%WiSiOZIS Of thi8       Ad         h&W0
         hour OcqPliod 81th and that Su4h Cpount of aId
         aotuall~ awded as shown by th8 rppror4d budget
         and aOt&            8X&34llditUMS U2d   tht   th4   iund8     ITO
         be*          us.d   48 lpprorrd.’

           YOU ar4,th4r4fOrOB ~dVi8.d       that Wh43'4th4 OntiM   S&SO-
&St;0     wrollwnt     of l #Oh001 diatrlot ontitled to -          r%d
i8 tplllSf4&,       UZidOl’ th0 prOtfStOIl#   Of hOt;OXI 8, &‘tiOb   VIII
of the ourmat bill, to a 8ohoo1 dirtclot vhioh 18 not a State
aid roh40l,    th4 ronding     distrlot wIl1 be l1Iglblr for lm muah
SW        Aid 48 18 n40488~       t0 Sugp14H4Xltthe State 4v4flrblo
                                                                  439   .




, Eonorablo L. A. Wooda, pl.ge#4




  and 10041~int4Zl4~oO    -8,    011tbr 8Oh4~8ti48 f‘WXlth4
 SOnding 84hOO1 &tOndiIl&    #Oh041 itlth4 X'4041Yill5
                                                     diStI?iOt,
 to oover the approved oort of in8truotion    par 8oho&mtir
 In thm reoeiriag8ohool, provided thet     ru4h approved ooet
 8b8.U not 4xo44d $7.60 par moath for high #Oh001 @tUdOZltS
 or $6.00  pw month for 4bmmtary      8tUdOatS. You 4re fur-
 t.hU?rdvleed that 8u4h U4OiXltS4F4 the -          UaourJtS
 lMmrised    sad am to be gnantod only If a need is sham
 thenfor. Inothorwrdr,         aldamy b8 grmtod 0x2~ in the
 mounts nerdod, but in PO 4wmt euy th4 44~       olceed tk4
 mubum    amount 84t b? th# Aot.


                                         VO~tl'IklyyOLWS
                                    ~ATTORIYYQ555RAL OF TEXAS